Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered April 3, 1991, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The jury had ample ground to convict based on the complainant’s strong and unequivocal identification testimony (see, People v Hawkins, 155 AD2d 617). Any error in admitting bolstering hearsay was harmless in view of the complainant’s strong identification (People v Jones, 170 AD2d 360, lv denied 77 NY2d 996). Concur — Murphy, P. J., Sullivan, Rosenberger, Kassal and Rubin, JJ.